—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Harkavy, J.), rendered November 29, 1993, convicting him of attempted robbery in the first degree (two counts), assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
The voluntariness of an inculpatory statement must be viewed by looking at the "totality of the circumstances” (see, People v Anderson, 42 NY2d 35, 38; People v Gonzalez, 39 NY2d *458122, 129; see also, People v Leonard, 59 AD2d 1, 12). In the present case, there was no evidence in the record that the defendant was improperly coerced into making his statement. In fact, the officer who gave the defendant his Miranda rights did not have the opportunity to ask any questions before the defendant made the inculpatory statement.
The remarks by the prosecutor during the summation were fair comment on the evidence and constituted legitimate responses to the defense counsel’s summation (see, People v Galloway, 54 NY2d 396; see also, People v Ashwal, 39 NY2d 105). Mangano, P. J., Copertino, Joy and Altman, JJ., concur.